Case 1:14-cv-03794-FB-LB Document 87 Filed 04/16/21 Page 1 of 1 PageID #: 960




                                           LAW OFFICE OF
                               RICHARD E. SIGNORELLI
                                     ATTORNEY AT LAW
                            52 Duane Street, 7th Floor, New York, New York 10007
                 Telephone: (212) 254-4218 Cellular: (917) 750-8842 Facsimile: (212) 254-1396
                                     rsignorelli@nycLITIGATOR.comK
                                         richardsignorelli@gmail.com
                                        www.nycLITIGATOR.comK


                                              April 16, 2021

Filing and Service Via ECF
Honorable Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Patricia Ranta, et al. v. City of New York, et al.
               14 CV 3794 (FB) (LB)

Dear Judge Bloom:

                  We represent Louis Scarcella, a defendant in the above-referenced case. We write
to respectfully join in the letter motion to compel discovery filed on behalf of co-defendants City
of New York and Stephen Chmil on April 15, 2021 (ECF Doc. No. 86). For the reasons set forth
in the motion, we respectfully request that the Court grant the relief sought therein.

                                                                    Respectfully submitted,

                                                                    /s/ Richard E. Signorelli
                                                                    /s/ Bryan Ha

                                                                    Richard E. Signorelli
                                                                    Bryan Ha

SO ORDERED:


_____________________
      U.S.M.J
